Case 1:19-cv-00276-PLM-RSK ECF No. 30, PageID.677 Filed 02/11/20 Page 1 of 23



                                   US DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


   DAVID ELLIOT WERKING                    )
   an Indiana Resident,                    )
           Plaintiff,                      )                Case No. 1:19-cv-276
                                           )                Hon. Paul L. Maloney
   vs.                                     )
                                           )
   BETH EILEEN WERKING,                    )
   a Michigan Resident, and                )
   PAUL MICHAEL WERKING,                   )
   a Michigan Resident                     )
                                           )
            Defendants.                    )


   POWERS & GREENGARD                                       VANDEBROEK LAW PLLC
   Attorneys for Plaintiff                                  Attorneys for Defendants
   Miles L. Greengard (P76812)                              Anne M. VanderBroek (P81541)
   The Carriage House                                       17190 Van Wagoner Rd.
   509 Franklin Avenue                                      Spring Lake, MI 49456
   Grand Haven, MI 49417                                    (616) 607-7522 (Phone)
   (616) 512-5474 (Phone)                                   (616) 682-6109 (Fax)
   (616) 607-7322 (Fax)                                     anne@vanderbroeklaw.com
   mgreengard@powersgreengard.com

                      Parties’ Status Report Per Order of October 9, 2019

         Per the Court’s Order of October 9, 2019 (ECF No. 29) staying the proceedings until

   any criminal investigation is complete, the Parties jointly submit this status report.

         On October 11, 2019, Defense counsel turned over all remaining retained material of

   Plaintiff’s property (the “Property”) to the Ottawa County Sheriff Department (“OCSD”)

   for investigation into whether the Property was illegal to possess or distribute. (Exhibit A,

   pp. 4-5.)

         Plaintiff’s counsel submitted an FOIA to OCSD on December 2, 2019 (Exhibit B). This

   request was denied on December 9, 2019 as part of an ongoing criminal investigation.
Case 1:19-cv-00276-PLM-RSK ECF No. 30, PageID.678 Filed 02/11/20 Page 2 of 23



   (Exhibit C.) On January 7th, 2020, Plaintiff’s counsel resubmitted the FOIA request, which

   was granted on January 13, 2020. (Exhibit D.) OCSD supplied the investigative report

   requested. (Exhibit A.)

       On November 20, 2019, OCSD examined the Property to determine whether it was

   illegal to possess. (Id., pp. 6-7.) OCSD “did not locate any evidence of child sexually

   abusive content.” (Id., p. 7). There was no further “review [of] this content … as a search

   warrant would be needed…no further action needed to be taken.” (Id.) The investigation

   was marked “Closed. Insufficient evidence for further investigation.” (Id.)

       Plaintiff’s counsel provided Exhibit A to Defense Counsel.        On January 15, 2020,

   Defense counsel submitted her own FOIA request to confirm Plaintiff’s Counsel’s FOIA

   request. Defense counsel, through a scrivener’s error, entered the wrong report number, re-

   submitting a previous FOIA request number rather than the incident number, and

   resubmitted a corrected FOIA request on February 3rd, 2020.1 (Exhibit E.)

       Given that there was nothing illegal contained within the Property, and that there are no

   active criminal proceedings or investigations concerning the property, the parties are

   prepared to move forward with proceedings at the Court’s leisure. Defendant will recover

   Plaintiff’s property from OCSD and deliver to Plaintiff’s counsel as soon as reasonably

   possible.



                                  Respectfully Submitted:

   POWERS & GREENGARD                                    VANDEBROEK LAW PLLC
   Attorneys for Plaintiff                               Attorneys for Defendants
   Miles L. Greengard (P76812)                           Anne M. VanderBroek (P81541)


   1As only Plaintiff’s Counsel’s FOIA has been addressed, Defense counsel cannot first hand
   guarantee the authenticity of Exhibit A. Defense Counsel will supplement this Status
   Report, via ECF, when she receives a response to her FOIA request.
Case 1:19-cv-00276-PLM-RSK ECF No. 30, PageID.679 Filed 02/11/20 Page 3 of 23



   The Carriage House                       17190 Van Wagoner Rd.
   509 Franklin Avenue                      Spring Lake, MI 49456
   Grand Haven, MI 49417                    (616) 607-7522 (Phone)
   (616) 512-5474 (Phone)                   (616) 682-6109 (Fax)
   (616) 607-7322 (Fax)                     anne@vanderbroeklaw.com
   mgreengard@powersgreengard.com
Case 1:19-cv-00276-PLM-RSK ECF No. 30, PageID.680 Filed 02/11/20 Page 4 of 23




                                   List of Exhibits
Exhibit A   OCSD Police Report # MI 7017000
Exhibit B   Plaintiff’s 12/2/19 FOIA Submission
Exhibit C   Denial of Plaintiff’s 12/2/19 FOIA Submission
Exhibit D   Plaintiff’s 1/7/20 FOIA Submission
Exhibit E   Defendants’ 2/3/20 FOIA Submission
Case 1:19-cv-00276-PLM-RSK ECF No. 30, PageID.681 Filed 02/11/20 Page 5 of 23




                               Exhibit A
                    OCSD Police Report # MI 7017000
         Case 1:19-cv-00276-PLM-RSK ECF No. 30, PageID.682 Filed 02/11/20 Page 6 of 23


                                                               Case Report
                                                                       Compact
Print Date/Time:         01/09/2020 16:01                                                                               Ottawa Co Sheriff's Office
Login ID:                babineca                                                            ORI Number:                 MI7017000
Case Number:             2019-10090116

 Case Details:
 Case Number:             2019-10090116                                     Incident Type:     Suspicious Activity
 Location:                11645 LAKESHORE DR                                Occurred From: 10/09/2019 14:56
                          Grand Haven Twp,MI 49417                          Occurred Thru:     10/09/2019 14:57
                                                                            Reported Date:     10/09/2019 14:56 Wednesday
 Reporting Officer ID:          1153-Sabo                  Status:         Closed                     Status Date:        10/10/2019
                                    Disposition:      Administrative             Disposition Date:      12/23/2019
                                                      Closure
 Assigned Bureau:               Detective Bureau

Case Assignments:
       Assigned Officer                     Assignment Date/Time         Assignment Type         Assigned By Officer    Due Date/Time
       713-Cannata                          11/19/2019 00:00             Assigned Case - Primary 500-Baum
Associated Cases                 Status
2018-02230177                    Closed
                                          Solvability Factors                           Weight
                                          DB Review                                     0.000
                                                                                                         Total: 0.000


Offenses
No.        Group/ORI                Crime Code                 Statute                   Description                                Counts
   1       State                    98007                      98007                     Suspicious Subject/Person                  1
Offense #      1
Group/ORI: State        Crime Code: 98007                   Statute: 98007          Counts:         1       Attempt/ Commit Code:    Completed
Description:       Suspicious Subject/Person                                                             Offense Date:      10/09/2019
       Scene Code:            20 -                              Bias/Motivation:    None
                              Residence/Home
Gang Related:      No                                             IBR Seq. No:          1


Offender Suspected of Using
Alcohol:            No
Drugs:              No
Computer:           No


Subjects
Type                 No.      Name                            Address                       Phone          Race          Sex       DOB/Age
   Informational          1   Werking, Beth Eileen                                                         White         Female
                                                                                                                                   67
   Informational          2   Werking, Paul Michael                                                        White         Male
                                                                                                                                   67
   Informational          3   Werking, David Elliot                                                        White         Male
                                                                                                                                   41
   Informational          4   Vanderbroek, Anne Marie                                                      White         Female
                                                                                                                                   32
   Police Officer         1   Dobroc 586, Deputy Frank        12220 FILLMORE ST                            White         Male
                                                              Olive Twp,MI 49460
   Police Officer         2   K k 155, Sergeant Jason         12220 FILLMORE ST                            White         Male
                                                              Olive Twp,MI 49460
   Reporting Party        1   Werking, Beth Eileen                                                         White         Female
                                                                                                                                   67


Page: 1 of 7
         Case 1:19-cv-00276-PLM-RSK ECF No. 30, PageID.683 Filed 02/11/20 Page 7 of 23


                                                            Case Report
                                                                 Compact
Print Date/Time:     01/09/2020 16:01                                                                             Ottawa Co Sheriff's Office
Login ID:            babineca                                                          ORI Number:                 MI7017000
Case Number:         2019-10090116




Arrests
Arrest No.              Name                                 Address                          Date/Time              Type                  Age

Property
Date           Code                  Type                   Make               Model           Description               Tag No.    Item No.
10/11/2019     Evidence              48 - Documents-                                           multi page document         2019-           3
                                     Personal/Business                                         containing list of        10090116
                                                                                               property
10/11/2019     Evidence              27 - Recording                                            black thumb drive           2019-           2
                                     Audio/Visual                                              16gb PNY                  10090116
10/11/2019     Evidence              27 - Recording                                            case logic case             2019-           1
                                     Audio/Visual                                              holding 44 DVDs           10090116
Seq #3
Tag Number:     2019-10090116         Item Number:     3
Property Codes:        Property Type:     48 - Documents-          Property Class:   Documents/Pers     Date Received:      10/11/2019
                                          Personal/Business                          onal or Business
Evidence

Description:   multi page document containing list of property


Seq #2
Tag Number:     2019-10090116         Item Number:      2
Property Codes:        Property Type:     27 - Recording           Property Class:   Recordings -       Date Received:      10/11/2019
                                          Audio/Visual                               Audio/Visual
Evidence

Description:   black thumb drive 16gb PNY


Seq #1
Tag Number:     2019-10090116         Item Number:      1
Property Codes:        Property Type:     27 - Recording           Property Class:   Recordings -       Date Received:      10/11/2019
                                          Audio/Visual                               Audio/Visual
Evidence

Description:   case logic case holding 44 DVDs



Vehicles
No. Role                Vehicle Type        Year       Make                Model           Color          License Plate            State




Page: 2 of 7
               Case 1:19-cv-00276-PLM-RSK ECF No. 30, PageID.684 Filed 02/11/20 Page 8 of 23
OfficerID: sabof, Narrative




                 Original by Deputy Sabo #1153 10/09/2019 1910090116

                 Nature: Suspicious

                 Information: Dispatched to make contact with the caller regarding one of her clients.

                 Contact w/Caller (Anne Vanderbroek): Anne advised she represents Paul and Beth
                 Werking as they are in a federal case against their son David. She explained that their
                 son is suing them for destroying his pornography collection that was left at their house
                 when he moved out.

                 Anne advised she was informed by Paul and Beth that they did not destroy all of the
                 porn and kept certain stuff which is currently in a safety deposit box in an unknown
                 location. Anne said they kept these for a "rainy day" in case something like this lawsuit
                 were to happen. Anne said they have not viewed the materials but based on the names
                 and titles on some of the items, she said it is possible it might be child pornography.

                 Anne wanted to have her clients turn the property over to the Sheriff's Office. I informed
                 her that the Sheriff's Office would place it into evidence. She advised she would contact
                 her clients and have them get the material and meet at her office in Spring Lake. I did
                 not hear back from Anne and eventually called he later that night and she advised she
                 attempted to contact her clients but they did not answer or respond. She advised she
                 would attempt again the next day.

                 As of 10/10/2019 at the end of my shift, I have not heard from Anne regarding taking
                 possession of this property.

                 Status: Open - TOT DB




Page: 3 of 7
               Case 1:19-cv-00276-PLM-RSK ECF No. 30, PageID.685 Filed 02/11/20 Page 9 of 23
OfficerID: dobrocf, Narrative




                 SUPPLEMENT REPORT BY DOBROC #586.                    10-11-19       3700-0
                 #1910090116.
                 Information:
                   On 10-11-19 at 0955 hrs I was dispatched to a Follow Up.
                 Caller:
                   Ann Vandenbroek called to say she may get possession of the possible child
                 pornography from her clients today. Ann wanted to know what to do with the evidence.
                 Ann said this is related to a denied MDOP case number 1802230177.
                   Ann also advised of a pending Federal case number 119-CV-276.
                 Action:
                   I advised Ann to call 911 as soon as she obtains the evidence so Police can seize
                 and log into our evidence for D.B. review.
                 Disp:
                   Closed.




Page: 4 of 7
               Case 1:19-cv-00276-PLM-RSK ECF No. 30, PageID.686 Filed 02/11/20 Page 10 of 23
OfficerID: kikj, Narrative




                 Supplemental report Sgt Kik
                 Child pornography
                 19 10090116

                 Information: I was dispatched to Meet with Anne Vanderbroek and her client regarding
                 evidence from a prior complaint. I responded to the law office and met with
                 Vanderbroek and her client Werking.

                 Werking reported that she and her husband Paul had retained part of the pornography
                 collection their son had left in their home. Vanderbroek provided a list of items from the
                 pending federal lawsuit. Vanderbroek also provided a thumb drive containing a list of
                 DVD's.

                 Werking gave me a case logic DVD case containing 44 DVD's. The DVD's have not
                 been viewed for content but are suspected to contain child pornography.

                 All three items have been seized and forwarded to OCSO HQ for analysis.

                 Disposition: open




Page: 5 of 7
Case 1:19-cv-00276-PLM-RSK ECF No. 30, PageID.687 Filed 02/11/20 Page 11 of 23
Case 1:19-cv-00276-PLM-RSK ECF No. 30, PageID.688 Filed 02/11/20 Page 12 of 23
Case 1:19-cv-00276-PLM-RSK ECF No. 30, PageID.689 Filed 02/11/20 Page 13 of 23




                                   Exhibit B
                    Plaintiff’s 12/2/19 FOIA Submission
Case 1:19-cv-00276-PLM-RSK ECF No. 30, PageID.690 Filed 02/11/20 Page 14 of 23


                         County of Ottawa
                         Freedom of Information Act

                        Michigan Freedom of Information Act Request
                                  Authority: 1976 PA 442, as amended

 Your request for copies of non-exempt public information under the Michigan Freedom of Information
 Act (FOIA) has been submitted.

 Request ID: 2019-002204705
 Department or Office Retaining Records: Sheriff's Office

 FOIA provides the public body with five (5) business days to respond to the request with a provision for
 an additional ten (10) days extension, if necessary.

 You may be required to reimburse the expenses associated with fulfilling your FOIA request. Labor,
 photocopying, postage and other charges related to the shipment of the documents will be assessed on
 actual costs.


 Preferred method of receiving the records:          Mail      Fax ✔ Electronic     Pick up in Person
 Name: Miles Greengard                                      Phone: (616) 350-8760
 Email: mgreengard@powersgreengard.com                      Fax:
 Firm/Organization: Powers & Greengard
 Address: 509 Franklin
          Grand Haven MI, 49417
 Description:
 Incident Report # 2019-10090116
Case 1:19-cv-00276-PLM-RSK ECF No. 30, PageID.691 Filed 02/11/20 Page 15 of 23




                                   Exhibit C
               Denial of Plaintiff’s 12/2/19 FOIA Submission
    Case 1:19-cv-00276-PLM-RSK ECF No. 30, PageID.692 Filed 02/11/20 Page 16 of 23




                                 County of Ottawa
                                 Freedom of Information Act


December 9, 2019


MILES GREENGARD
509 FRANKLIN
GRAND HAVEN, MI 49417


RE: Michigan FOIA Response Form 2019-002204705


The following Ottawa County Public Body received your request for public records under the Michigan Freedom of
Information Act on the date noted below:


Public Body: County of Ottawa
Date Received: 12/02/2019
Mode of Transmission: Electronic

This letter is in response to your Freedom of Information Act (FOIA) request.

The records in the possession of the Ottawa County Sheriff's Office regarding your request pertain to an open report.
With regard to the open report, your request under the Freedom of Information Act ("the Act") is denied at this time
on the grounds that this incident is open, pending further investigation and release of information will:

A. Interfere with law enforcement proceedings, and/or
B. Deprive a person of the right to a fair trial or impartial administrative hearing.

The materials you seek are therefore exempt from disclosure under Section 13(1)(b)(i) and (ii) of the Act, MCL
15.243(1)(b)(i) and (ii).



To the extent that this response is or may be construed as a denial of your request, you have the right to
administratively appeal that denial and/or to institute suit to compel disclosure. Those rights, which may, in
appropriate instances, include the right to receive attorney's fees and damages for wrongful denial of a request, are
detailed in Section 10 of the Freedom of Information Act. A link to Section 10 of the Act is included here for your
reference: http://legislature.mi.gov/doc.aspx?mcl-15-240.

REBECCA ASHCRAFT
(616) 738-4867                        Ottawa County Freedom of Information Act Policy
                                 https://www.miottawa.org/MediaRoom/pdf/FOIA_Policy.pdf
    Case 1:19-cv-00276-PLM-RSK ECF No. 30, PageID.693 Filed 02/11/20 Page 17 of 23

rashcraft@miottawa.org
Case 1:19-cv-00276-PLM-RSK ECF No. 30, PageID.694 Filed 02/11/20 Page 18 of 23




                                  Exhibit D
                    Plaintiff’s 1/7/20 FOIA Submission
Case 1:19-cv-00276-PLM-RSK ECF No. 30, PageID.695 Filed 02/11/20 Page 19 of 23


                         County of Ottawa
                         Freedom of Information Act

                        Michigan Freedom of Information Act Request
                                  Authority: 1976 PA 442, as amended

 Your request for copies of non-exempt public information under the Michigan Freedom of Information
 Act (FOIA) has been submitted.

 Request ID: 2020-002200084
 Department or Office Retaining Records: Sheriff's Office

 FOIA provides the public body with five (5) business days to respond to the request with a provision for
 an additional ten (10) days extension, if necessary.

 You may be required to reimburse the expenses associated with fulfilling your FOIA request. Labor,
 photocopying, postage and other charges related to the shipment of the documents will be assessed on
 actual costs.


 Preferred method of receiving the records:          Mail      Fax ✔ Electronic     Pick up in Person
 Name: Miles Greengard                                      Phone: (616) 350-8760
 Email: mgreengard@powersgreengard.com                      Fax:
 Firm/Organization: Powers & Greengard
 Address: 509 Franklin
          Grand Haven MI, 49417
 Description:
 Incident # 2019-10090116
Case 1:19-cv-00276-PLM-RSK ECF No. 30, PageID.696 Filed 02/11/20 Page 20 of 23




                                Exhibit E
                   Defendants’ 2/3/20 FOIA Submission
Case 1:19-cv-00276-PLM-RSK ECF No. 30, PageID.697 Filed 02/11/20 Page 21 of 23


                         County of Ottawa
                         Freedom of Information Act

                        Michigan Freedom of Information Act Request
                                  Authority: 1976 PA 442, as amended

 Your request for copies of non-exempt public information under the Michigan Freedom of Information
 Act (FOIA) has been submitted.

 Request ID: 2020-002200221
 Department or Office Retaining Records: Sheriff's Office

 FOIA provides the public body with five (5) business days to respond to the request with a provision for
 an additional ten (10) days extension, if necessary.

 You may be required to reimburse the expenses associated with fulfilling your FOIA request. Labor,
 photocopying, postage and other charges related to the shipment of the documents will be assessed on
 actual costs.


 Preferred method of receiving the records:          Mail      Fax ✔ Electronic     Pick up in Person
 Name: Anne VanderBroek                                     Phone: (616) 607-7522
 Email: anne@vanderbroeklaw.com                             Fax: (616) 582-6108
 Firm/Organization: VanderBroek Law PLLC
 Address: 17190 Van Wagoner Rd
          Spring Lake MI, 49456
 Description:
 Investigation report/decision on incident number 2019-002204456 for transmission to the Federal Court.
Case 1:19-cv-00276-PLM-RSK ECF No. 30, PageID.698 Filed 02/11/20 Page 22 of 23




                                Exhibit E
                   Defendants’ 2/3/20 FOIA Submission
Case 1:19-cv-00276-PLM-RSK ECF No. 30, PageID.699 Filed 02/11/20 Page 23 of 23


                         County of Ottawa
                         Freedom of Information Act

                        Michigan Freedom of Information Act Request
                                  Authority: 1976 PA 442, as amended

 Your request for copies of non-exempt public information under the Michigan Freedom of Information
 Act (FOIA) has been submitted.

 Request ID: 2020-002200221
 Department or Office Retaining Records: Sheriff's Office

 FOIA provides the public body with five (5) business days to respond to the request with a provision for
 an additional ten (10) days extension, if necessary.

 You may be required to reimburse the expenses associated with fulfilling your FOIA request. Labor,
 photocopying, postage and other charges related to the shipment of the documents will be assessed on
 actual costs.


 Preferred method of receiving the records:          Mail      Fax ✔ Electronic     Pick up in Person
 Name: Anne VanderBroek                                     Phone: (616) 607-7522
 Email: anne@vanderbroeklaw.com                             Fax: (616) 582-6108
 Firm/Organization: VanderBroek Law PLLC
 Address: 17190 Van Wagoner Rd
          Spring Lake MI, 49456
 Description:
 Investigation report/decision on incident number 2019-002204456 for transmission to the Federal Court.
